Exhibit 10.1

GTC BIOTHERAPEUTICS, INC.

2008 RETENTION INCENTIVE PLAN

1. Purpose. This GTC Biotherapeutics, Inc. 2008 Retention Incentive Plan (this
“Plan”) has been established by GTC Biotherapeutics, Inc. for key employees of
the Company designated to be Participants under this Plan. The purpose of this
Plan is to provide an incentive to Participants to remain in the employ of the
Company. This Plan is designed, in part, to use specific Awards under the
Company’s 2002 Equity Incentive Plan (the “Equity Plan”).

2. Definitions. All terms not otherwise defined in this Plan shall have the
meanings ascribed to them under the Equity Plan. In addition, for purposes of
this Plan:

(a) “Cause” shall have the meaning given to such term in any employment or
severance agreement between the Company and the Participant in effect at the
time of the termination of employment. In the event no such agreement is in
effect, “Cause” means (i) the Participant’s breach of any material duty or
obligation to the Company after written notice of such breach has been given to
the Participant by the Board or Chief Executive Officer of the Company and such
breach shall have continued for thirty (30) days after receipt of such notice,
or (ii) intentional or grossly negligent conduct that is materially injurious to
the Company, or (iii) intentional failure to follow the reasonable directions of
the Board of Directors or Chief Executive Officer after written notice of such
failure has been given to the Participant and such failure shall have continued
for thirty (30) days after receipt of such notice.

(b) “Effective Date” means June 1, 2008.

(c) “Participant” means an employee of the Company who participates in this Plan
in accordance with Section 4 hereof. The employees of the Company eligible to
participate in this Plan will be those who as of the Effective Date hold the
title of President, Senior Vice President, Vice President, Senior Director,
Director or Associate Director, or are otherwise designated by the Committee.

(d) “Retention Payment” shall have the meaning set forth in Section 5(b) below.

3. Administration.

(a) This Plan shall be administered by the Committee, which shall have complete
authority to determine who shall participate herein and the amount of all Awards
and Retention Payments granted to Participants, to interpret this Plan, to
prescribe, amend and rescind rules and regulations relating to it, and to make
all other determinations necessary or advisable for the administration of this
Plan.

(b) The Committee is authorized, on behalf of this Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under this Plan. All reasonable
expenses thereof shall be borne by the Company.



--------------------------------------------------------------------------------

(c) All decisions made by the Committee pursuant to the provisions of this Plan
shall be final, conclusive and binding on all persons, including the Company and
the Participants. No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to this Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
in respect of any such action, determination or interpretation.

(d) The Committee may delegate any of its duties hereunder to such person or
persons as it may designate from time to time.

4. Participation. The Committee shall, in its sole discretion, select the
employees of the Company who shall participate in this Plan. As a condition to
participation in this Plan, each such employee shall execute a document, in such
form as the Committee may require, acknowledging his or her participation in
this Plan.

5. Retention Stock Unit Awards and Retention Payments.

(a) Restricted Stock Unit Awards. The Company shall make two Awards of
Restricted Stock Units pursuant to the 2002 Equity Incentive Plan to each
Participant in an amount determined by the Committee for the Participant. The
first Award of Restricted Stock Units shall be awarded on the later of the
Effective Date or the date of the Award, and the second Award of Restricted
Stock Units shall be awarded on January 2, 2009 to each Participant who is then
an employee of the Company. The Restricted Stock Units awarded hereunder shall
become fully vested and settle on June 30, 2009 so long as the Participant
remains an employee of the Company until such date; provided, however, that in
the event the Company terminates the Participant’s employment without Cause
prior to June 30, 2009, all Restricted Stock Units awarded to the Participant
shall become fully vested and settle on the date of the Participant’s
termination of employment. The other terms and conditions of the Restricted
Stock Unit Awards shall be set forth in the form of Restricted Stock Unit
Certificate approved by the Committee and issued by the Company.

(b) Retention Payments. Each Participant who remains in the employ of the
Company through March 31, 2010 shall receive a payment (a “Retention Payment”)
in an amount determined by the Committee for the Participant on or before the
later of the Effective Date or the date of the Committee’s determination on or
before July 31, 2008; provided, however, that in the event the Company
terminates the Participant’s employment without Cause prior to March 31, 2010,
the Participant shall be entitled to receive the Retention Payment as provided
herein . The Retention Payment shall be paid, in the sole discretion of the
Committee, in either a lump sum cash payment or by delivery of a number of
shares of Common Stock of the Company resulting from dividing the amount of the
Retention Payment by the Fair Market Value of the Common Stock on March 31,
2010, or in the case of termination of employment of a Participant, on the date
of termination, provided, however, that if the Committee elects to pay the
Retention Payment in stock the value used for determining the number of shares
to be issued shall for a Participant shall be the higher of (i) the Fair Market
Value per share of the Common Stock on March 31, 2010 or, in the case of a
terminated Participant, on the date of termination or



--------------------------------------------------------------------------------

(ii) the corresponding price per share set forth below with respect to the
Participant’s respective title level in the Company (or such higher level as may
be designated by the Committee):

 

President:

   $ 1.25 per share

Senior VP and VP:

   $ 1.00 per share

Senior. Dir., Dir., & Assoc. Dir:

   $ 0.75 per share

Payment of the Retention Payments shall be made as soon as practicable after
March 31, 2010 but in no event later than June 30, 2010, and in the case of a
terminated Participant, within no more than 30 days following the date of the
Participant’s termination of employment. Any other terms and conditions of a
Participant’s Retention Payment award shall be determined by the Committee.

6. Compliance with Section 409A of the Code.

(a) Section 409A. To the extent applicable, it is intended that this Plan and
any awards made hereunder are exempt from Section 409A of the Code or are
structured in a manner that would not cause a Participant to be subject to taxes
and interest pursuant to Section 409A of the Code. This Plan and any award made
hereunder shall be administered in a manner consistent with this intent, and any
provision that would cause this Plan or any award made hereunder to become
subject to taxation under Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Company without the consent of Participants.)

(b) Six-Month Delay. Notwithstanding any provision of this Plan to the contrary,
if a Participant is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) at the time of the Participant’s separation from
service with the Company, no payment payable or provided to the Participant
pursuant to this Agreement that constitutes an item of deferred compensation
under Code Section 409A and becomes payable by reason of the Participant’s
termination of employment with the Company will be paid to the Participant prior
to the earlier of (i) the expiration of the six (6) month period following the
date of the Participant’s “separation from service” with the Company (as such
term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Participant’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).

7. General Provisions.

(a) Compliance with Legal Requirements. This Plan, the payment of amounts
hereunder, and the other obligations of the Company under this Plan shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required.



--------------------------------------------------------------------------------

(b) Nontransferability. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under this
Plan.

(c) No Right to Continued Employment. No person shall have any claim or right to
be granted a Restricted Stock Unit Award or a Retention Payment. Neither the
adoption, maintenance, nor operation of this Plan nor any retention incentive
award hereunder shall confer upon any employee of the Company any right with
respect to the continuance of his/ her employment by or other service with the
Company nor shall they interfere with the rights of the Company to terminate any
employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company.

(d) Effect on Other Benefits. Amounts paid or payable hereunder shall not be
treated as compensation for purposes of determining benefit amounts or accruals
under any employee pension or benefit plan, program or arrangement maintained by
the Company.

(e) Severability. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

(f) Successors. This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each
Participant and any successor to the Company.

(g) Construction. The headings and captions herein are provided for reference
and convenience only, shall not be considered part of this Plan, and shall not
be used in the construction of this Plan.

(h) Withholding Taxes. All amounts to be paid hereunder to Participants shall be
paid net of any taxes that the Company may be required to withhold therefrom in
respect of any federal, state, local or other taxes.

(i) Amendment, Termination and Duration of this Plan. The Committee may at any
time and from time to time alter, amend, suspend, or terminate this Plan in
whole or in part.

(j) Unfunded Plan. This Plan is intended to constitute an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant hereunder, nothing contained in this Plan shall give any such
Participant any rights in any assets of the Company that are greater than those
of a general creditor of the Company.

(k) Governing Law. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the Commonwealth of
Massachusetts without giving effect to the conflict of laws principles thereof.